Citation Nr: 0518376	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  95-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an original evaluation in excess of 10 
percent for a conversion reaction with psychological factors 
affecting a physical condition associated with asthma and 
left patellofemoral syndrome from March 20, 1992 to July 10, 
1998.

2.  Entitlement to an original evaluation in excess of 20 
percent for left patellofemoral syndrome subsequent to July 
10, 1998.

3.  Entitlement to an original evaluation in excess of 10 
percent for bronchial asthma subsequent to July 10, 1998.

4.  Entitlement to an original compensable evaluation for an 
anxiety disorder, not otherwise specified, previously 
diagnosed as a conversion reaction, subsequent to July 10, 
1998.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had reported active service from July1982 to 
March 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The initial rating decision in October 
1992 granted entitlement to service connection for asthma at 
a 10 percent disability rating, and for left patellofemoral 
syndrome at a 0 percent rating, both effective from March 20, 
1992, the date of the veteran's separation from service.  
Service connection for an acquired psychiatric disorder was 
denied.  The veteran filed a notice of disagreement in 
November 1992, and, following a January 1993 Statement of the 
Case (SOC), a substantive appeal in January 1993.

In May 1993, a board of physicians reviewed the evidence at 
the request of an adjudication officer, and revised the 
psychiatric diagnoses to conversion reaction and passive 
dependent personality disorder.  In January 1994, 
implementing a hearing officer's decision in June 1993, the 
RO recharacterized the veteran's disability as a conversion 
reaction with psychological factors affecting a physical 
condition associated with asthma and left patellofemoral 
syndrome, at an overall evaluation of 10 percent, effective 
from March 1992.

In May 1999, based on new psychiatric evidence, the RO 
reassessed the veteran's service connected disabilities, 
separating the psychiatric and physical conditions.  
Effective from July 10, 1998, the veteran's service-connected 
disabilities were listed as left patellofemoral syndrome, 
evaluated as 20 percent disabling; bronchial asthma, 
evaluated as 10 percent disabling; and anxiety disorder, not 
otherwise specified, previously diagnosed as conversion 
reaction, evaluated as noncompensable.

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge in March 2000; however, she failed to 
appear.  The claims folder contains reports of phone 
conversations with the veteran in which she apparently stated 
her intention to withdraw her claims.  The veteran has not 
submitted a request to withdraw her claims in writing as 
required by regulation, and therefore, the Board will address 
the issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's conversion reaction with psychological 
factors affecting a physical condition associated with asthma 
and left patellofemoral syndrome from March 20, 1992 to July 
10, 1998 is manifested by complaints of shortness of breath 
and stress related asthmas, as well as complaints of left 
knee pain with no limitation of motion and no loss of 
function.

3.  Subsequent to July 10, 1998 the veteran's left 
patellofemoral syndrome is manifested by limitation of 
flexion to 50 degrees and limitation of extension to 15 
degrees with pain on motion, and moderate limitation of 
function due to pain and limitation of motion.

4.  Subsequent to July 10, 1998 the veteran's bronchial 
asthma is manifested by a post-medication Forced Expiratory 
Volume (FEV-1) of 77% of predicted and a FEV-1/Forced Vital 
Capacity (FVC) of 85%.

5.  Subsequent to July 10, 1998, the veteran's anxiety 
disorder, not otherwise specified, previously diagnosed as a 
conversion reaction is manifested by no significant symptoms 
other than a mild depression mostly experienced during her 
pregnancies.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for conversion reaction with psychological factors 
affecting a physical condition associated with asthma and 
left patellofemoral syndrome from March 20, 1992 to July 10, 
1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, 4.97, 4.130, Diagnostic Codes (DC) 5257, 
5260, 5261, 6602, 9424 (2004), and 9402 (1995).

2.  The criteria for a disability rating in excess of 20 
percent for left patellofemoral syndrome, subsequent to July 
10, 1998, are not met.  §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DC 5257, 5260, 5261 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for bronchial asthma, subsequent to July 10, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, DC 6602 (2004).


4.  The criteria for a compensable evaluation subsequent to 
July 10, 1998, for the veteran's anxiety disorder, not 
otherwise specified, previously diagnosed as a conversion 
reaction, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, DC 9424 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
July 2003 that told the veteran what was necessary to 
substantiate her claims.  In addition, by virtue of the 
rating decision on appeal and the statement of the case (SOC) 
and Supplemental Statements of the Case (SSOCs), she was 
provided with specific information as to why her claims 
seeking increased ratings were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2003 letter notified the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records, or records from other Federal agencies, but that she 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  She was asked to tell VA about any other records 
that might exist to support her claims.  In a telephone call 
from July 2003, the veteran indicated she had no further 
evidence to submit.  In addition, she was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a January 
2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  The 
veteran failed to report for scheduled examinations in August 
2003, September 2003, and May 2004.  The veteran testified at 
a personal hearing at the RO in April 1993.  The veteran has 
not indicated that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a compensable 
disability rating prior to June 25, 2002, and in excess of 10 
percent subsequent to June 25, 2002 or at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

A.  Entitlement to an original evaluation in excess of 10 
percent for a conversion reaction with psychological factors 
affecting a physical condition associated with asthma and 
left patellofemoral syndrome from March 20, 1992 to July 10, 
1998

VA treatment notes dated from 1992 to 1997 are essentially 
negative for any symptoms of a psychiatric disability except 
as it relates to physical manifestations like her left knee 
disability and her asthma.  The treatment notes do show that 
the veteran has complained of shortness of breath and has 
complained of intermittent left knee pain.  A left knee 
arthrogram, taken in March 1993 was essentially negative with 
only a mild irregularity of the postlateral aspect of the 
joint capsule.  Treatment notes dated September 1995 and 
February 1996 indicate the veteran had off-and-on pain of the 
left knee.  A May 1995 VA treatment note indicated a range of 
motion from 0 to 120 degrees and some pain with no 
instability and a negative McMurray's test.

The veteran underwent a VA examination in February 1993.  The 
examiner essentially found that there were no symptoms of a 
psychiatric disability other than her physical symptoms of 
knee pain and asthma.  There was no finding of depressed 
mood, or altered metal state, or any other symptoms of a 
mental disability.  Her associative processes were entirely 
normal and there was no evidence of delusional or 
hallucinatory elements.  Her mood was normal.  The veteran 
reported symptoms of asthma and shortness of breath with 
asthmatic attacks occurring approximately twice a month on 
average.  On physical examination, the veteran had a full 
range of motion of the left knee from 0 to 140 degrees, 
although she presented with difficulty standing on the left 
leg.  There was no swelling or effusion of the left leg.  
There was some crepitus on motion but no pain on pressure.  
The veteran's patella was in a good position and nontender.  
There was no muscle atrophy noted.

A follow-up note to the February 1993 examination, dated in 
May 1993, indicated that the veteran's diagnosis was a 
conversion reaction and passive dependent personality 
disorder.  

The veteran's disability is properly rated under the rating 
criteria for psychiatric disabilities, prior to July 10, 
1998.  The veteran was diagnosed with a conversion reaction, 
and the veteran's physical disabilities, her left knee pain 
and her asthma were seen as symptoms of her mental 
disability.

The schedular criteria by which the veteran's conversion can 
be rated have changed, effective November 7, 1996, during the 
pendency of the veteran's appeal.  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of her appeal.  See, VAOPGCPREC 7-03 (2003).  
Therefore, adjudication of the claim for an increased rating 
for a conversion reaction must include consideration of the 
old and both sets of new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

The regulatory criteria prior to November 7, 1996 provided 
that a 10 percent disabling evaluation was warranted when 
there was "emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment."  
38 C.F.R. § 4.132, DC 9402 (1995).

A higher evaluation, of 30 percent, was not warranted under 
the old regulations unless there was "definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment."  Id.

A 50 percent disability evaluation was warranted when the 
"ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  Id.

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent evaluation was not warranted under the old 
regulations unless the "attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psycho-neurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat 


from mature behavior.  Demonstrably unable to obtain or 
retain employment."  Id.

In a note to the aforementioned diagnostic code, it is 
provided that when there are two diagnoses, one organic and 
the other psychological or psychoneurotic, covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage rating will be assigned under the 
appropriate diagnostic code determined by the rating board to 
represent the major degree of disability.  When the diagnosis 
of the same basic disability is changed from an organic one 
to one in the psychoneurotic categories, the condition will 
be rated under the new diagnosis.  See Note 4 to Diagnostic 
Code 9402 (1995).

Applying the above to the facts in this case, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for the veteran's conversion reaction, at any point 
in time prior to July 10, 1998.  The veteran's disability is 
primarily manifested by complaints of knee pain and by mild 
asthma, with attacks occurring approximately twice a month.  
There is no evidence of limitation of motion of the veteran's 
left knee, and no evidence of any significant functional 
limitation.  At worst, the Board finds that this disability 
constitutes a disability "productive of mild social and 
industrial impairment".  There is no credible evidence that 
the veteran's industrial capability or her social 
relationships are impaired.  There is certainly no evidence 
of "definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people", 
which would be necessary to support a disability rating of 30 
percent under the old rating criteria.

Under the current regulation, a 10 percent rating is 
warranted for a conversion reaction when there is 
"occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication."  
38 C.F.R. § 4.130, DC 9424 (2004).

A higher rating, of 30 percent, requires disability more 
closely reflecting "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
Id.

A 50 percent rating under the current regulation, requires 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.".  Id.

Under the current regulations a higher rating of 70 percent 
is not warranted unless there is disability reflecting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the current regulations to the facts in this case, 
the Board finds that a disability rating in excess of 10 
percent is not warranted for the veteran's conversion 
reaction, nor has a rating above 10 percent been warranted at 
any point in time prior to July 10, 1998.  There is no 
evidence of any symptoms that would warrant a higher rating.  
There is no evidence of "occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
Id.  

The assignment of a 10 percent rating prior to July 10, 1998 
is consistent with the disability presented by the veteran's 
asthma and left knee disability.  Her asthma is relatively 
mild with attacks approximately twice a month and well 
controlled by medication.  The veteran's left knee disability 
is manifested by a normal range of motion with no 
instability, no laxity, and no signs of arthritis.  The 
veteran does complain of intermittent knee pain, but nothing 
that would warrant a disability rating in excess of the 10 
percent already assigned prior to July 10, 1998.  A 
disability rating in excess of the 10 percent assigned for a 
conversion reaction is not warranted for either asthma or a 
left knee disability, prior to July 10, 1998.  38 C.F.R. 
§§ 4.71a, 4.97, DC 5257, 5260, 5261, 6602 (1997),

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.



B.  Entitlement to an original evaluation in excess of 20 
percent for left patellofemoral syndrome, subsequent to July 
10, 1998

In May 1999, based on new psychiatric evidence, the RO 
reassessed the veteran's service connected disabilities, 
separating the psychiatric and physical conditions.  
Effective from July 10, 1998, the veteran's service-connected 
disabilities were listed as left patellofemoral syndrome, 
evaluated as 20 percent disabling; bronchial asthma, 
evaluated as 10 percent disabling; and anxiety disorder, not 
otherwise specified, previously diagnosed as conversion 
reaction, evaluated as noncompensable.

The veteran underwent a VA examination of the left knee in 
July 1998.  The veteran was limping slightly and had guarding 
of her left leg.  She used no braces, crutches, or other 
assistive device.  There was no edema of the leg and the 
veteran held her knee in a semi-flexed position, extension to 
15 degrees, when lying down for examination.  The left knee 
had flexion about 20 degrees less than the right knee, which 
is to say about 120 degrees (with 140 degrees being 
considered a normal range of motion).  There was a slight 
crepitus on motion.  The veteran was unable to completely 
straighten her left leg due to pain.  The veteran stated that 
her leg tends to tire easily and there are some things she 
cannot do, like mow the lawn.  There were no signed of 
arthritis such as anemia, weight loss, fever, or skin 
disorders.  The examiner indicated a diagnosis of residuals 
of patellar-meniscal injury with a moderate degree of 
dysfunction associated with the injury.

There is no other evidence available since July 10, 1998.  
There are no additional VA treatment records and the veteran 
has failed to report for VA examinations in August 2003, 
September 2003, and May 2004.  In a claim for an increased 
rating based on an initial grant of service connection, if 
the veteran fails to appear for an 


examination, the claim will be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (2004).

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluation all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2003).  
Here, the evidence does not establish that there instability 
of the left knee.  The VA treatment notes form 1992 to 1997 
indicate no instability, and the July 1998 VA examination 
report does not mention instability at all.  There is no 
basis to find a severe impairment of the left knee due to 
recurrent subluxation and lateral instability, and thus no 
basis for a rating in excess of the current 20 percent for 
the veteran's left patellofemoral syndrome.  38 C.F.R. 
§ 4.71a, DC 5257 (2004).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The most recent VA 
examination, in July 1998, indicated the greatest limitation 
of motion of the left knee with motion limited to 
approximately 120 degrees on passive motion (i.e. 20 degrees 
less than a full range of motion).  This does not warrant a 
compensable rating based on limitation of flexion.  38 C.F.R. 
§ 4.71a, DC 5260 (2004)

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 


percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261.  The July 10, 1998 VA examination indicates that 
the veteran's extension of the left knee is limited to 15 
degrees.  Therefore, a rating of 20 percent, but no higher, 
under Diagnostic Code 5261 is warranted for the left knee.  
38 C.F.R. § 4.71a, DC 5261 (2004).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2004).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
the right knee, and the VA treatment notes and VA examiner 
found pain on motion.  The most recent VA examiner gave a 
description of the limitation of function cased by pain and 
weakness.  He stated that the veteran's left got tired easily 
and that some activities, like mowing the lawn, were 
prevented.  The examiner in July 1998 indicated a moderate 
level of dysfunction based on the left knee disability.  
However, there is no evidence that the veteran is severely 
limited in her activities, she can walk, drive, work, and 
generally function.  Given that she has almost a full range 
of flexion, no sign of instability, and no evidence of 
subluxation of the left knee, the Board finds that the pain 
and loss of function does not more closely approximate the 
criteria for a rating in excess of the current 20 percent.  
There is no basis for an increased rating under the Rating 
Schedule.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), DeLuca, 
8 Vet. App. 202.

The Board notes that there is no X-ray evidence of arthritis 
of the left knee, and therefore no basis for a separate 
ratings for arthritis and instability.  38 C.F.R. § 4.71a, DC 
5003 (2004).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a schedular rating higher than 20 percent for left 
patellofemoral syndrome.

C.  Entitlement to an original evaluation in excess of 10 
percent for bronchial asthma, subsequent to July 10, 1998

The veteran underwent a VA examination in July 1998.  Her 
lungs were clear to auscultation and percussion.  The veteran 
uses Brethine and Albuterol, which she did not have with her 
at the time of examination.  There was no sign of difficulty 
breathing.  The veteran underwent a pulmonary function test 
in May 1999.  Her FEV-1, post-medication was 77% of predicted 
and her FEV-1/FVC was 85%.  The veteran was scheduled for 
examinations in August 2003, September 2003, and May 2004, 
but did not report.  There is no other evidence available 
subsequent to July 10, 1998.

Under the regulations a 10 percent rating is warranted for 
asthma when there is FEV-1 of 71 to 80 percent predicted or 
FEV-1/FVC of 71 to 80 percent, or intermittent inhalational 
or oral bronchodilator therapy.  38 C.F.R. § 4.97, DC 6602 
(2004).

A higher rating, of 30 percent, is warranted for asthma when 
there is FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 
56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  Id.



A 50 percent rating is warranted for asthma when there is 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care exacerbations, or intermittent (at least three 
per year) courses of systemic (oral or 
parenteral)corticosteroids.  Id. 

The highest rating for asthma, 100 percent, is warranted when 
there is FEV-1 of less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id. 

Applying the results of the July 1998 VA examination, and May 
1999 pulmonary function test to the regulations, the Board 
finds that rating in excess of 10 percent is not warranted 
for the veteran's asthma, subsequent to July 10, 1998.  The 
most recent pulmonary function testing shows FEV-1 of 77 
percent predicted and FEV-1/FVC of 85%.  In order for a 30 
percent rating to be warranted, FEV-1 would have to be 56-70 
percent predicted, or FEV-1/FVC would have to be 56 to 70 
percent, or the veteran would require daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  There is no evidence with respect 
to how often the veteran is required to use her medications 
or to what extent her medication is needed.  Recent evidence 
could not be obtained because the veteran failed to report 
for examinations in August 2003, September 2003, and May 
2004.  Overall, the Board finds that the veteran's disability 
due to asthma does not support a rating in excess of 10 
percent, subsequent to July 10, 1998.

D.  Entitlement to an original compensable evaluation for an 
anxiety disorder, not otherwise specified, previously 
diagnosed as a conversion reaction, subsequent to July 10, 
1998

The veteran underwent a VA examination in July 1998.  The 
examiner diagnosed the veteran with depression, moderate, and 
experienced only during the veteran's 


pregnancies.  There were no other psychiatric findings.  An 
addendum to the July 1998 examination report indicates that 
the examiner did not find support for the diagnosis of a 
conversion reaction, and that the veteran's disability was 
more correctly diagnosed as an anxiety disorder, not 
otherwise specified.

Under the current regulation, a 10 percent rating is 
warranted for an anxiety disorder reaction when there is 
"occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication."  
38 C.F.R. § 4.130, DC 9413 (2004).

A higher rating, of 30 percent, requires disability more 
closely reflecting "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
Id.

Higher ratings require yet more severe and disabling symptoms 
as described above in this decision in relation to a 
conversion reaction.

There is no basis on which to grant a compensable rating for 
an anxiety disorder subsequent to July 10, 1998.  None of the 
medical evidence suggests "occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.".  The July 1998 VA 
examination is the only available evidence and it gives no 
indication of any significant disability associated with the 
anxiety disorder.  The veteran did not report for 
examinations scheduled in August 2003, September 2003, and 
May 2004.  The Board finds that a compensable rating for an 
anxiety disorder, not otherwise specified, subsequent to July 
10, 1998, is not warranted.  Id.

E.  Extraschedular rating

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's disabilities have caused marked employment 
interference or require frequent medical treatment.  The 
veteran is currently employed.  There is no evidence 
suggesting that the veteran has been hospitalized for her 
anxiety disorder, her left patellofemoral syndrome, or her 
asthma.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an original evaluation in excess of 10 percent 
for a conversion reaction with psychological factors 
affecting a physical condition associated with asthma and 
left patellofemoral syndrome from March 20, 1992 to July 10, 
1998, is denied.

Entitlement to an original evaluation in excess of 20 percent 
for left patellofemoral syndrome subsequent to July 10, 1998, 
is denied.

Entitlement to an original evaluation in excess of 10 percent 
for bronchial asthma subsequent to July 10, 1998, is denied.

Entitlement to an original compensable evaluation for an 
anxiety disorder, not otherwise specified, previously 
diagnosed as a conversion reaction, subsequent to July 10, 
1998, is denied


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


